UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):October 31, 2013 Polaris Futures Fund L.P. (Exact Name of Registrant as Specified in Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-53115 (Commission File Number) 20-8528957 (IRS Employer Identification No.) c/o Ceres Managed Futures LLC 522 Fifth Avenue, 14th Floor New York, NY 10036 (Address of Principal Executive Offices) (855) 672-4468 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act. £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act. £ Pre-commencement communications pursuant to Rule 14d-2b under the Exchange Act. £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act. Item 1.02Termination of a Material Definitive Agreement Effective October 31, 2013, Ceres Managed Futures LLC, the general partner of the Registrant (the “General Partner”), terminated the Advisory Agreement dated as of May 4, 2011, among Morgan Stanley Smith Barney AHL I, LLC (the “Trading Company”), the General Partner and Man-AHL (USA) Ltd. (the “Trading Advisor”), pursuant to which the Trading Advisor traded a portion of the Registrant’s net assets in futures interests.Consequently, the Trading Advisor ceased all futures interest trading on behalf of the Trading Company (and, indirectly, the Registrant). The General Partner has reallocated the net assets formerly allocated to the Trading Advisor among the remaining trading advisors of the Registrant. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. POLARIS FUTURES FUND L.P. By: Ceres Managed Futures LLC, General Partner By _/s/ Alper Daglioglu Alper Daglioglu President and Director Date:November 1, 2013
